996 F.2d 1213
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Vincent R. WILKINSON, Plaintiff-Appellant,v.Ray SWECKER, Work Release Administrator;  Manfred G.Holland, Deputy Commissioner;  Nicholas Hunn,Commissioner, Defendants-Appellees.
No. 93-6380.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 25, 1993.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CA-92-623-2)
Vincent R. Wilkinson, Appellant Pro Se.
Darrell V. McGraw, Jr., Office of the Attorney General of West Virginia, Charleston, West Virginia, for Appellees.
S.D.W.Va.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Vincent R. Wilkinson appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wilkinson v. Swecker, No. CA-92-623-2 (S.D.W. Va.  Mar. 19, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED